                        Case: 20-13664              Doc: 57-7    Filed: 12/02/20       Page: 1 of 6


I. CASH FLOW                                                11/16/2020    11/23/2020       11/30/2020   12/7/2020




Cash Receipts
Operated Well Revenue (Net of GP&T and GPT)                                                    75,000
Non-operated Well Revenue (Net of GP&T and GPT)                                               325,000
MSA FEE INCOME Nov 15-30 *                                                                    145,833
MSA FEE INCOME Dec 1-6 *                                                                       56,452
  Total Cash Receipts                                               -              -          602,285           -

Cash Disbursements
Total Payroll
Payroll - Gross                                                                                29,000
Payroll - Employer Taxes                                                                        1,688
Benefits                                                                                        2,900
Health Insurance                                                                                1,534
Worker's Comp Insurance                                                                           147
Insurance Property                                                                                151
Insurance GL and Other                                                                          2,083
Nov 15-30 Payroll Associated with MSA FEE INCOME *                                             65,501
Nov 15-30 401k Safe Harbor Plan Remittals *                                                    13,793
Dec 1-6 Payroll Associated with MSA FEE INCOME *                                               56,452
Dec Health and Dental Insurance *                                                              27,500

Expenses


Field Hands and Field Supervisor - Operated Wells                                              35,000
Operated Property LOE                                                                          21,000
Non-operated LOE                                                                               10,300
Adequate Assurance Deposits


IT & Telecom


General & Administrative
Rent


Professional Fees                                                4,000         4,000            4,000        4,000
UST Fees
Contract Labor
Office Expense                                                     500             500            500          500

Other G&A


  Total Operating Disbursements                                  4,500         4,500          271,549        4,500
                         Case: 20-13664   Doc: 57-7      Filed: 12/02/20       Page: 2 of 6


Net Operating Cash Flow
  Capital Expenditures


  Debtor's Accountants
  Debtor's Council


  Net Cash Flow                                          (4,500)         (4,500)       330,736          (4,500)


II. CASH BALANCE


Beginning Bank Balance                                  359,529        165,077         160,577        491,313
Trustee Account
Pre-petition Accounts
  Add: Net Cash Flow                                     (4,500)         (4,500)       330,736          (4,500)

Ending Bank Balance                                     355,029        160,577         491,313        486,813

  Less: Outstanding Checks                             (189,952)            -              -               -
  Less: Reserves                                        (60,967)        (60,967)       (60,967)        (60,967)

Net Balance                                             104,110         99,610         430,346        425,846

* The above budget reflects the anticipated revenue/expense/G&A items for the Debtor, in a forward going, individual conce
those entities for the services. All such management oversight service agreements will have ended by December 6, 2020 and
management oversight services performed on or before December 6, 2020. It is necessary for Debtor to pay, immediately aft
reimbursement of costs paid or fulfillment of obligations incurred on behalf of Debtor while its bank accounts were frozen. A
other entities. The remainder of the budget items reflects Debtors self-serving income and expenses with no additional MSA
which will remain in its accounts as working capital, to address the self-serving herein described budget items, going forward
              Case: 20-13664       Doc: 57-7        Filed: 12/02/20    Page: 3 of 6


12/14/2020   12/21/2020   12/28/2020     1/4/2021         1/11/2021     1/18/2021     1/25/2021




                              75,000                                                     75,000
                             325,000                                                    325,000


        -            -       400,000             -                -             -       400,000




    29,000                    29,000                         29,000                      29,000
     1,688                     1,688                          1,688                       1,688
     2,900                     2,900                          2,900                       2,900
     1,534                     1,534                          1,534                       1,534
       147                       147                            147                         147
                                 151                                                        151
                               2,083                                                      2,083




    35,000                    35,000                         35,000                      35,000
                              21,000                                                     21,000
                             103,000                                                    103,000
     8,700




     4,000        4,000        4,000           4,000           4,000         4,000         4,000
                                               6,500

       500          500           500           500              500           500           500




    83,469        4,500      201,003        11,000           74,769          4,500      201,003
                                Case: 20-13664        Doc: 57-7       Filed: 12/02/20      Page: 4 of 6




                  (83,469)         (4,500)       198,997        (11,000)        (74,769)        (4,500)       198,997




                  486,813        403,344         398,844        597,841        586,841         512,072        507,572


                  (83,469)         (4,500)       198,997         (11,000)       (74,769)         (4,500)      198,997

                  403,344        398,844         597,841        586,841        512,072         507,572        706,568

                      -               -              -               -              -              -               -
                  (60,967)        (60,967)       (60,967)        (60,967)       (60,967)       (60,967)        (60,967)

                  342,377        337,877         536,873        525,873        451,104         446,604        645,601

 rd going, individual concern. Previously, Debtor has performed management oversight services to other entities, in addition to Debtor, co
by December 6, 2020 and are not being renewed. Receipt for fee income above for such services total $202,285 and is expected to be rec
or to pay, immediately after receipt, $163,246 of the MSA fee revenue to vendors, employees or a related entity – Canaan Resources Drill
k accounts were frozen. After the receipts and payments that are noted with the asterisk (*), the Debtor will not be engaged for managem
s with no additional MSA Fee Income or related expenses. The transfers herein described are expected to leave Debtor with a positive ca
dget items, going forward.
             Case: 20-13664            Doc: 57-7   Filed: 12/02/20   Page: 5 of 6


2/1/2021     2/8/2021      Total




                           225,000
                           975,000


       -            -     1,402,285




                           145,000
                             8,439
                            14,500
                             7,672
                               734
                               453
                             6,250




                35,000     210,000
                            63,000
                           216,300


                                   -


                                   -

    4,000        4,000      52,000

                                -
       500          500       6,500

                                   -

    4,500       39,500     730,848
                                Case: 20-13664             Doc: 57-7   Filed: 12/02/20   Page: 6 of 6




                    (4,500)        (39,500)       671,437




                  706,568         702,068         359,529


                    (4,500)        (39,500)       492,991

                  702,068         662,568         852,520

                       -               -              -
                   (60,967)        (60,967)       (60,967)

                  641,101         601,601         791,553

ities, in addition to Debtor, collecting fee income from
285 and is expected to be received in coming days for
ntity – Canaan Resources Drilling Company, LLC for
not be engaged for management oversight services of
ave Debtor with a positive cash addition of $39,039,
